Citation Nr: 1732765	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected (NSC) disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty for training with the National Guard from September 17, 1984 to December 18, 1984; active duty for special work (ADSW) from September 5, 2000 to September 22, 2000; and active duty from May 5, 2003 to November 6, 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO and Pension Center in Milwaukee, Wisconsin.

On his VA Form 9 dated April 2008, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran withdrew his hearing request in a subsequent July 2008 statement.  See 38 C.F.R. § 20.704 (e) (2016).

In August 2012 and September 2016, the Board remanded the appeal for additional development which included a request for Social Security Administration (SSA) records, to request that the Veteran provide accurate information as to his net worth and income as well as medical expenses for the appeal period, and to issue an updated statement of the case.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand order, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran has not provided adequate income and medical expense information during the relevant period on appeal to substantiate an award of nonservice-connected disability pension benefits. 





CONCLUSION OF LAW

The criteria for payment of nonservice-connected disability pension benefits are not met. 38 U.S.C.A. §§ 1502, 1503, 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  

The Board remanded the appeal in August 2012 for SSA records, which have been obtained, and remanded the appeal again in September 2016 to obtain information from the Veteran concerning his countable income and deductible medical expenses from 2007 to the present, confirmation of his marriage (and if confirmed, pertinent financial information from his spouse), and verification of the status of any dependents.  The AOJ issued a January 2017 letter that requested that the Veteran provide such evidence.  To date, no additional income and medical expense information has been received from the Veteran.  In a March 2017 supplemental statement of the case, the AOJ readjudicated the appeal in light of the Veteran's failure to report requested information with regard to countable income.  In this case, the appeal is being denied due to the Veteran's failure to provide requested income information necessary to establish that he meets the basic eligibility requirements for the benefit sought.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter. 

Law and Analysis for Evaluating Countable Income 

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2015); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2016).  The gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. § 3.262(a)(2).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. § 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. 
§ 1503(a)(8).


The Veteran filed a claim for NSC pension benefits in March 2007.  At the time he filed his claim, the applicable MAPR for a Veteran without a dependent spouse or child was $10,929.  The applicable MAPR rate was increased to $11,181 on December 1, 2007; to $11,830 on December 1, 2008; to $12,465 on December 1, 2012; to $12,652 on December 1, 2013; to $12,868 on December 1, 2014; and to $12,907 on December 1, 2016.  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2016). 

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran has not provided adequate verification of his income to substantiate an award of nonservice-connected pension.  Moreover, as mentioned in the September 2016 Board remand, the Veteran indicated that he was married in a July 2008 statement, however, the record contains no documentation of the marriage or any information concerning his spouse's income or expenses.  Additionally, it is unclear from the record how many dependents the Veteran has, and this would affect the applicable MAPR.

In determining annual income for nonservice connected pension benefits, all payments of any kind or from any source, including salary retirement or annuity
payments or similar income shall be included.  38 USCA § 1503(a).  The Board finds that the Veteran has been in receipt of SSA benefits with a disability onset date in March 2007.  Such income is counted for the purpose of determining whether the Veteran has an annual income in excess of the applicable MAPR rates to qualify for pension benefits.  See 38 C.F.R. §§ 3.271, 3.272 (2016).  Information provided by SSA shows that the Veteran received monthly SSA benefits at the following rates: $1,211.00 since December 2007, $1,281.00 since December 2008, $1,327.00 since December 2011, $1,350.00 since December 2012, $1,370.00 since December 2013, $1,393.00 since December 2014, and $1,397.00 since December 2016.  The Veteran's income from SSA benefits is in excess of applicable MAPR rates for a Veteran with no dependents during the relevant appeal period.  
 
The Board finds that additional information with regard to income, net worth, medical expenses, and dependent income is not clear from the record as the Veteran has not provided a detailed income or medical expense information in conjunction with the appeal.  The Board remanded the case in September 2016 to obtain the relevant income and medical expense information from the Veteran.  Pursuant to the Board's remand, the AOJ specifically requested, in January 2017, that the Veteran provide enclosed Improved Pension Eligibility Verification Reports and Medical Expense Reports for the appeal period from March 2007 to present.  The Veteran was asked to report gross income amounts for all income received for each reporting period and annualized medical expenses.  He was also asked to report if he was married, and was asked to complete an enclosed Declaration of Status of Dependents.  To date, the requested income and expense information needed to decide the claim has not been received.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts and submit evidence supporting his claim.)  

The Board finds that for the entire rating period, the Veteran has not provided necessary income information to substantiate an award of nonservice-connected pension benefits.  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


